Citation Nr: 1014880	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD), for the period 
prior to August 31, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
for the period from August 31, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective January 30, 2004.  In June 2004, the 
Veteran filed a notice of disagreement (NOD) with the initial 
rating assigned.  A January 2005 rating decision granted a 
higher initial rating of 50 percent for PTSD, effective 
January 30, 2004.  A statement of the case (SOC) was also 
issued in January 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2005.

In October 2004, the Veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

In an August 2006 rating decision, the RO  granted a 70 
percent rating for PTSD, effective August 31, 2004.

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized this issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher rating for PTSD has been assigned 
from August 31, 2004, because a higher rating is available 
before and after that date, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board  recharacterized the appeal as to PTSD as encompassing 
both matters set forth on the preceding page.  Id.; see also 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2007, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny a higher rating for 
PTSD at each stage  (as reflected in a February 2010 
supplemental SOC (SSOC)) and returned these matters   to the 
Board for further consideration.

The Board's decision addressing the claim for an initial 
rating in excess of 50 percent for PTSD, for the period prior 
to August 31, 2004, is set forth below.  The claim for a 
rating in excess of 70 percent for PTSD for the period from 
August 31, 2004-now recharacterized to include the matter of 
the Veteran's entitlement to a TDIU-is being remanded to the 
RO, via the AMC, in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the January 2007 hearing, the Veteran stated that he had 
impotence due to medication used to treat PTSD.  As the RO 
has not adjudicated a claim for service connection for 
impotence as secondary to service-connected PTSD, that matter 
not properly before the Board; hence, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Prior to August 30, 2004, the Veteran's PTSD has been 
manifested, primarily, by flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; 
collectively, these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD, prior to August 31, 2004, are not  met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

After the grant of service connection and the Veteran's 
disagreement with the initial rating assigned, a January 2005 
SOC set forth the criteria for higher ratings for PTSD.  
Thereafter,  an April 2008 post-rating letter  provided 
notice to the Veteran regarding what information and evidence 
was needed to support the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  .  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the February 2010 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the  
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of an 
April 2004 VA examination.  Also of record and considered in 
connection with the appeal are the transcripts of the 
Veteran's October 2004 DRO hearing and January 2007 Board 
hearing, along with various written statements provided by 
the Veteran, and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record on the claim for an initial rating in 
excess of 50 percent for PTSD, prior to August 31, 2004, is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 50 percent rating for 
PTSD under Diagnostic Code 9411.  However, psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2009).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that,  from the  January 30, 2004, effective date of 
the grant of service connection, through August 30, 2004, the 
Veteran's PTSD was no more than 50 percent disabling.  On 
February 2004 VA examination, the Veteran complained of 
chronic insomnia, flashbacks, nightmares, irritability, 
depressed mood, anxiety, and outbursts of anger.  He said he 
averaged three hours of sleep per night.  He reported chronic 
passive thoughts of suicide but had no active plan or 
intention.  The examiner noted that the Veteran was dressed 
casually, was alert and oriented, agitated, but was polite 
and cooperative.  His speech was normal in terms of rate, 
volume, and tone.  His affect was blunted, and he displayed 
an anxious/depressed mood.  The examiner felt that the 
Veteran's thought process was coherent and logical.  The 
diagnosis was PTSD, and the examiner assigned a global 
assessment of functioning (GAF) score of 70.

In April 2004 , the  Veteran stated that he worked days, 
nights, weekends, and holidays in order to control his 
intrusive thoughts of the Vietnam War.  He said that working 
helped to control his rage.  He also indicated that he didn't 
like fireworks and startled easily.

On VA examination in April 2004, the Veteran complained of a 
lack of sleep and a sense of fear.  He reported hypervigilant 
behavior and anxiety.  He felt he was luck to sleep more than 
four hours.  He experienced nightmares and night sweats.  He 
had intrusive thoughts on a daily basis and flashbacks about 
twice a month.  He reported some suicidal ideation but did 
not indicate any intention for self harm.  He was concerned 
about his anger and irritability.  The examiner noted that 
the Veteran's immediate and recent memories were intact, and 
his remote memory was good.  He was oriented in all spheres.  
His speech was emotional, and his thought process was 
spontaneous and abundant.  It was noted that the Veteran was 
goal oriented.  There were no delusions, ideas of reference, 
or feelings of unreality.  Range of affect was broad, 
although the Veteran's mood was anxious.  Judgment was intact 
while insight was poor.  The examiner assigned a current GAF 
of 50 and noted  that the highest GAF in the past year was 
70.

A VA mental health note dated in August 2004 indicates that 
the Veteran slept four to five hours per night.  It was noted 
that at the time he worked long hours and had no problems 
with others at his job.  He said that he was easily 
distracted.  He denied any suicidal or homicidal ideation.  
He had night sweats and reported a prior panic attack.  The 
examiner noted that the Veteran was casually and neatly 
dressed.  He was alert and oriented times three with good eye 
contact.  His affect and mood was deemed appropriate.  He 
denied experiencing psychosis, mood swings, and obsessive 
compulsive disorder.  His speech was clear and coherent with 
normal rate and volume.  His thoughts were logical and 
organized with intact insight and judgment.  His memory and 
concentration were deemed intact.

Another VA outpatient record dated in August 2004 indicates 
that the Veteran was well groomed, polite, and had good eye 
contact.  His speech was fluent, and his affect was full.  
His mood was angry.  It was noted that he denied suicidal and 
homicidal ideation, although he did experience nightmares.  
The examiner felt that the Veteran's thought processes were 
logical, and insight and judgment were fair to good.  A GAF 
score of 65 was assigned.

Records from the Vet Center show that the Veteran attended 
group therapy sessions weekly between January and 
August 2004.

Collectively, the Board finds that the Veteran's symptoms 
from January 30, 2004, through August 30, 2004 primarily 
consisted of flattened affect, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  As such symptoms 
are indicative of no more than occupational and social 
impairment with reduced reliability and productivity, the 
Veteran's disability  picture during the time frame in 
question is consistent with the initial 50 percent rating 
assigned for this period.

The Board points out that, at no point prior to August 31, 
2004 did Veteran's PTSD met the criteria for at least the 
next higher, 70 percent, rating.  The objective medical 
evidence prior to August 31, 2004 does not reflect  such 
symptoms as obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near continuous panic or depression, special 
disorientation, neglect of personal appearance and hygiene, 
and an inability to establish and maintain effective 
relationships that are characteristic of the 70 percent 
rating.  Although he had difficulty in establishing social 
relationships, the competent medical evidence reflects that 
he appeared to have a good relationship with his wife, .  
Additionally, the VA medical records for this period 
consistently indicate that the Veteran had good insight and 
judgment.

In evaluating the Veteran's PTSD, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores.  However, when considered in light of the 
actual symptoms demonstrated, none of the assigned GAF 
scores, alone, provide a basis for assignment of any higher 
rating for the Veteran's service-connected PTSD for the 
period from January 30, 2004, through August 30, 2004.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

Under the DSM-IV, GAFs from 61 to 70 are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score from 51 
to 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

In April 2004, a VA examiner assigned the Veteran a GAF score 
of 50, which conceivably, reflects greater impairment than 
that contemplated in the .  However, the examiner did not 
substantiate the assignment of that score.  The April 2004 VA 
outpatient record includes no indication that the Veteran had  
circumstantial speech, occasional panic attacks, few friends, 
or conflicts with peers and co-workers.  Thus, the assigned 
GAF score of 50 was not supported by actual recorded 
symptoms.  The Board also observes that in February 2004 and 
August 2004, VA examiners assigned the Veteran GAF scores of 
65 to 70.  However, as GAF scores of 65 to 70 are indicative 
of even less impairment than that contemplated in the initial 
50 percent rating assigned, and, thus, clearly provide no 
basis for assignment of any higher rating.

Under the circumstances of this case, the Board finds that, 
from January 30, 2004, through August 30, 2004, the Veteran's 
PTSD symptomatology has more nearly approximated the criteria 
for the 50 percent rather than 70 percent rating.  See 38 
C.F.R. § 4.7..  As the criteria for the next higher, 70 
percent rating are not  met, it follows that the criteria for 
an even higher rating (100 percent) likewise are not met.

On these facts, there is no basis for staged rating, pursuant 
to Fenderson, and the claim for an initial rating in excess 
of 50 percent for PTSD prior to August 31, 2004, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, prior to 
August 31, 2004, is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
remaining claim for a rating in excess of 70 percent for 
PTSD, from August 31, 2004, is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this matter..

In this case, the Board notes that in a January 2008 letter, 
a VA psychologist opines that the Veteran is totally 
unemployable in any job.  In February 2010, the Veteran 
stated that he would consider his appeal resolved if he was 
granted a 100 percent schedular rating effective February 1, 
2008, as January 11, 2008, was the last day he was employed.  
Given the Veteran's recent remarks concerning his 
employability, and the VA psychologist opinion that the 
Veteran is totally unemployable, on these facts, the claim 
for a TDIU is essentially a component of the claim for a 
higher rating for PTSD from August 31, 2004.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where 
a Veteran submits evidence of a medical disability; makes a 
claim for the highest rating possible; and submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a TDIU).

Moreover, given the facts noted above,  the Board finds that 
a medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) 
and supported by fully-stated rationale-is needed to resolve 
the matter of Veteran's entitlement to a TDIU for his PTSD.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that 
where an appellant presents evidence of unemployability, VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion as to what effect the 
appellant's service-connected disability has on his ability 
to work). 

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the claim for a higher rating 
(as the claim for higher rating, emanating from an original 
claim for service connection, will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655(2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the  examiner is complete, the RO 
should also give the appellant an opportunity to present 
information and/or evidence pertinent to the appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also inform the Veteran of the 
information and evidence necessary to support his claim for a 
TDIU due to service-connected PTSD.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating both claims on appeal in 
light all pertinent evidence added to the record since the 
RO's last adjudication of the claim for higher rating.

The RO's adjudication of the claim for an increased rating 
should include consideration of whether "staged" rating of 
the Veteran's PTSD (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson (cited to above) is appropriate.  Also, the RO 
should, after giving the Veteran an opportunity to file a 
formal claim for a TDIU, and completing the other actions 
noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU due to service-connected PTSD, in the 
first instance, to avoid any prejudice to the Veteran.  See 
e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to PTSD.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claims for higher rating and for a 
TDIU due to PTSD.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU due to PTSD.  The RO should also 
clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file,  or 
a reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual  designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all findings made available to the 
requesting examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a GAF 
score that represents the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.

The examiner should render also render an 
opinion, based upon review of the record 
and consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's service-connected PTSD renders 
him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner should provide an estimate of 
the approximate date on which the 
Veteran's service-connected PTSD rendered 
him unemployable.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed, (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 70 percent for PTSD, 
from August 31, 2004, and the claim for a 
TDIU due to PTSD in light of all pertinent 
evidence and legal authority (to include 
whether staged rating of the Veteran's 
PTSD is appropriate, pursuant to Fenderson 
(cited to above)).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate S SOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


